DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/09/21 have been fully considered but they are not persuasive. 
Regarding Double Patent Rejection, The Terminal Disclaimer filed 02/09/21 was Disapproved.  The Double Patent Rejection is maintained.
Regarding claim 1, Applicant states that the reference of Hornik fails to teach of generating digital image (to be sent for printing) from pixels of a source digital image or generating color digital image data from color pixels of a source digital image and monochrome digital image data from monochrome pixels of the source digital image (Applicants Remarks pages 6-8).  Examiner disagrees with Applicant.  Hornik teaches of the account unit 204 generates or supply an image (digital image) to represent a coupon (paragraph 0028).  Therefore, the supplied coupon is source digital image.  Also see pigments that constitute pixels (paragraph 29), color images (paragraph 31), and black pigments (paragraph 32).   Paragraph 29, instructions for writing images representing the content is the generated digital images that is to be send to printer 203 for printing the content.  Printer does not understand images, it can only understand signals or instruction received.  The instructions/information received by the printer that allows the printer to print the content can be read as digital images because it has information representing the content image.  
Applicant further argues that the pixels 303 of Hornik would change the structure of Forde.  The examiner is not propose to change any physical elements or the elements of the printer of Forde that would print the pixels onto a passport.  Examiner is proposed to modified Forde to first, has a system to generate a source image, and a system to convert the source image into information which contain the source image to control the printer of Forde to be able to print the created source image.   Therefore, the rejection is maintained.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29
USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

Application/Control Number: 15/269,636 Page 3 Art Unit: 2675
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel,

422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163

USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-6 and 9-15 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent 10,661,593. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the wordings may change, the claimed limitation are obvious and inherent in view of the claims in application 16850258.
Instant Application No. 16/850258
US 10,661593
1. A method of printing on a surface of a card or a passport in a card or passport printing mechanism, the method comprising:



a) generating color digital image data from color pixels of a source digital image and monochrome digital image data from monochrome pixels of the source digital image; and 

b) sending the color digital image data and the monochrome digital image data to the card or passport printing mechanism, and printing a color image on the surface of the card or the passport using the color digital image data and printing a monochrome image on the surface of the card or the passport using the monochrome digital image data, wherein the color image and the monochrome image produce a combined image on the surface.


6. The method of claim 1, wherein a) includes, for the color digital image data, replacing every pixel at coordinates corresponding to the monochrome pixels with white pixels; and for the monochrome digital image data, replacing every pixel at coordinates corresponding to the color pixels with white pixels. 


1. A method of printing on a surface of plastic card in a plastic card printing mechanism, the method comprising: a) obtaining a source digital image; b) scanning each pixel of the source digital image to identify each pixel as either color or monochrome; 

c) generating a color digital image from the identified color pixels and a monochrome digital image from the identified monochrome pixels; d) wherein 


f) sending the color digital image and the monochrome digital image to the plastic card printing mechanism, and printing the color digital image on the surface of the plastic card using cyan, magenta and yellow pigment ink and printing the monochrome digital image on the surface of the plastic card using black pigment ink to produce a combined image on the surface.




d) wherein c) includes, for the color digital image, replacing every pixel at coordinates corresponding to the monochrome pixels with white pixels; and e) wherein c) further includes, for the monochrome digital image, replacing every pixel at coordinates corresponding to the color pixels with white pixels; and 

2. The method of claim 1, wherein b) comprises printing the color image and the monochrome image on a transferrable printing receptive layer of a retransfer material to produce the combined image, and thereafter transferring the transferrable printing receptive layer containing the combined image to the surface of the card or the passport.
2. The method of claim 1, wherein f) comprises printing the color digital image and the monochrome digital image on a transferrable printing receptive layer of a retransfer material to produce the combined image, and thereafter transferring the transferrable printing receptive layer containing the combined image to the surface of the plastic card.
5. The method of claim 4, wherein the source digital image contains two or more of a background image, a card issuer name, a card issuer logo, a personal account number, a cardholder name, an expiration date, a payment network name, and a payment network logo.

3. The method of claim 1, wherein the source digital image contains two or more of a background image, a card issuer name, a card issuer logo, a personal account number, a cardholder name, an expiration date, a payment network name, and a payment network logo.



3. The method of claim 1, wherein the card comprises a financial card having at least one of a magnetic stripe and an integrated circuit chip.
4. The method of claim 1, wherein the plastic card comprises a financial card having at least one of a magnetic stripe and an integrated circuit chip.
4. The method of claim 1, wherein the card comprises a plastic card.

See claim 1 of US 10661593
9. The method of claim 1, wherein a) further includes: 1) for the color digital image data, determining if red, green, blue (RGB) values of each pixel of the source digital image are substantially equal, and for every pixel of the source digital image where the RGB values are substantially equal, replacing every pixel with equal RGB values with a white pixel; and 2) for the monochrome digital image data, replacing every pixel at coordinates corresponding to the replaced pixels in 1) with grey pixels.
(see rejection of claim 1)

5. The method of claim 1, wherein c) further includes: 1) for the color digital image, determining if red, green, blue (RGB) values of each pixel of the source digital image are substantially equal, and for every pixel of the source digital image where the RGB values are substantially equal, replacing every pixel with equal RGB values with a white pixel; and 2) for the monochrome digital image, replacing every pixel at coordinates corresponding to the replaced pixels in 1) with grey pixels.
10. The method of claim 1, wherein a) further includes applying print trapping for the color digital image data, and applying print trapping for the monochrome digital image data. 
 6. The method of claim 1, wherein c) further includes applying print trapping when generating the color digital image, and applying print trapping when generating the monochrome digital image.
11. The method of claim 10, wherein applying print trapping for the color digital image data comprises: for each monochrome pixel in the source digital image, determining if there are neighboring color pixels; i) if there are neighboring color pixels, add the monochrome pixel to the color digital image data; and ii) if there are not neighboring color pixels, change the monochrome pixel to a white pixel.

(see rejection of claim 1)











7. The method of claim 6, wherein applying print trapping when generating the color digital image comprises: scanning each pixel in the source digital image to detect monochrome pixels; for each detected monochrome pixel, determining if there are neighboring color pixels; i) if there are neighboring color pixels, add the detected monochrome pixel to the color digital image; and ii) if there are not neighboring color pixels, change the detected monochrome pixel to a white pixel.




12. The method of claim 10, wherein applying print trapping for the monochrome digital image data comprises: for each color pixel in the source digital image, determining if there are neighboring monochrome pixels; if there are neighboring monochrome pixels, the color pixel is changed to a monochrome pixel and added to the monochrome digital image data.







8. The method of claim 6, wherein applying print trapping when generating the monochrome digital image comprises: scanning each pixel in the source digital image to detect color pixels; for each detected color pixel, determining if there are neighboring monochrome pixels; if there are neighboring monochrome pixels, the detected color pixel is changed to a monochrome pixel and added to the monochrome digital image.
15. The method of claim 14, wherein the source digital image contains two or more of a background image, a card issuer name, a card issuer logo, a personal account number, a cardholder name, an expiration date, a payment network name, and a payment network logo.

























9. The method of claim 6, wherein the source digital image contains two or more of a background image, a card issuer name, a card issuer logo, a personal account number, a cardholder name, an expiration date, a payment network name, and a payment network logo.
13. The method of claim 10, wherein the card comprises a financial card having at least one of a magnetic stripe and an integrated circuit chip. 


14. The method of claim 10, wherein the card comprises a plastic card.
10. The method of claim 6, wherein the plastic card comprises a financial card having at least one of a magnetic stripe and an integrated circuit chip.

See claim 1






Claim 7 is/are rejected under over U.S. Patent 10,661,593 and Forde US 2005/0269818.
10661593 does not teach wherein b) includes printing the color image using cyan, magenta and yellow pigment ink; and printing the monochrome image using black pigment ink.  
Forde teaches printing the color image using cyan, magenta and yellow pigment ink; and printing the monochrome image using black pigment ink.  (paragraph 0024).
Therefore, it would have been obvious to modify 10661593 to include: printing the color image using cyan, magenta and yellow pigment ink; and printing the monochrome image using black pigment ink.  
The reason of doing so would have allow the system to create high quality color image on ID cards.
Claim 8 is/are rejected under over U.S. Patent 10,661,593 and Forde US 2005/0269818 Tomczyk US 20120273576.
Regarding claim 8:  10661593 does not teach printing the color image and/or the monochrome image using drop on demand printing.
Tomczyk teaches printing image using drop on demand printing (paragraph 32 and 42).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified 10661593 to include: printing the color image and/or the monochrome image using drop on demand printing.
The reason of doing so is to create high quality printed image (paragraph 42 Tomczky).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forde US 2005/0269818 in view of Hornik et al US 2012/0196671.

Regarding claim 1, Forde teaches method of printing on a surface of a card or a passport in a card or passport printing mechanism (paragraph 0022, 0024), the method comprising:
Forde teaches b) sending the color (color, paragraph 24) digital (paragraph 29, image 14 represented by pixels imply digital) image data and the monochrome (black text, paragraph 24) digital (paragraph 29, image 14 represented by pixels imply digital) image data to the card or passport printing mechanism, and printing a color image on the surface of the card or the passport using the color digital image data (CMY, paragraph 24, fig. 5, 30, fig. 6) and printing a monochrome image (text is typically black, paragraph 0024) on the surface of the card or the passport using the monochrome digital image data, wherein the color image and the monochrome image produce a combined image on the surface (paragraph 0024).
Forde fails to teach a) generating color digital image data from color pixels of a source digital image and monochrome digital image data from monochrome pixels of the source digital image; and 
Hornik et al teach a) generating color digital image data (instructions for writing images representing the content, paragraph 29) from color pixels of a source (paragraph 28, e.g., the coupon generated by account unit 204 (source)) digital image and monochrome digital image data (instructions for writing images representing the content, paragraph 29) from monochrome pixels of the source (paragraph 28, e.g., the coupon generated by account unit 204 (source)) digital image (e-paper displays black and white images and can display color images which corresponds to pixels 303 paragraph 0029 and 0031);
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Hornik et al to include: generating color digital image data from color pixels of a source digital image and monochrome digital image data from monochrome pixels of the source digital image.  The reason of doing so is to provide clear and more accurate image and to distinguish various types of information on a card and to allow the system to separate process color image and black and white image in the form of sending instructions to control printer elements of forming different pixel colors to improve efficiency.
Regarding claim 3, Forde in view of Hornik et al teaches all of the limitations of claim 1.
Forde does not teach wherein the card comprises a financial card having at least one of a magnetic stripe and integrated circuit chip.
Hornik et al teaches wherein the card comprises a financial card having at least one of a magnetic stripe (magnetic strip 106 is linked to a wagering account paragraph 0025).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Forde to include: wherein the card comprises a financial card having at least one of a magnetic stripe.  The reason for doing so is for security of users information and can be easily detectable with secure ID machine.
Regarding claim 7, Forde teaches wherein b) includes printing the color image using cyan, magenta and yellow pigment ink; and printing the monochrome image using black pigment ink (paragraph 0024).  


Claims 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forde US 2005/0269818 in view of Hornik et al US 2012/0196671 and further in view of Jordan US 20130235394.
Regarding claim 2, Forde teaches wherein b) comprises printing the color image and the monochrome image the combined image, (the CMY image and black text are combined and printed on card 14 paragraph 0024).  
Forde does not teach printing the color image and the monochrome image on a transferrable printing receptive layer of a retransfer material to produce the combined image, and thereafter transferring the transferrable printing receptive layer containing the combined image to the surface of the card or the passport.  
Jordan teaches it is well known in card printing to printing image on a transferrable printing receptive layer of a retransfer material to produce the combined image, and thereafter transferring the transferrable printing receptive layer containing the combined image to the surface of the card or the passport (paragraph 1, and 45).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Forde to include: printing the color image and the monochrome image on a transferrable printing receptive layer of a retransfer material to produce the combined image, and thereafter transferring the transferrable printing receptive layer containing the combined image to the surface of the card or the passport.  The reason of doing so would have to make card printing much efficiency by using a well-known and success proven method of printing identification card.

Regarding claim 4, Forde teaches that card 10 can be an identification card, a driver's license, a credit card or the like (paragraph 0022). 
Forde does not explicitly teach that the card comprises of a plastic card.   
Jordan teaches the card are made with plastic card (paragraph 0001).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Forde to include: the card comprises of a plastic card.  The reason of doing so would have allowed to produced card to be very light to carry and durable.

Regarding claim 5, Forde teaches wherein the source digital image contains two or more of a background image, a card issuer name, a card issuer logo, a personal account number, a cardholder name, an expiration date, a payment network name, and a payment network logo (fig 1, paragraph 23). 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forde US 2005/0269818 in view of Hornik et al US 2012/0196671 further in view of Tamura US 8270046.

Regarding claim 6, Forde in view of Hornik et al teaches all of the limitations of claim 1.
Forde in view of Hornik et al fails to teach wherein a) includes, for the color digital image data, replacing every pixel at coordinates corresponding to the monochrome pixels with white pixels; and for the monochrome digital image data, replacing every pixel at coordinates corresponding to the color pixels with white pixels.
Tamura teaches wherein a) includes, for the color digital image data, replacing every pixel at coordinates corresponding to the monochrome pixels with white pixels; and for the monochrome digital image data, replacing every pixel at coordinates corresponding to the color pixels with white pixels (claim 1, column 6, line 40-55, teaches to designate color pixel to remove by replacing the designated pixel color to white pixel. The color include white, black, and color (column 6, line 50-51).  So if a user designate black to pixel to remove, it will replace the black pixel in images (including color image if color image has black pixels) to white and if the user also designated color pixel to remove, the system will replace the color pixel with white in images (including monochrome image if monochrome image has color pixels)).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Forde to include: wherein a) includes, for the color digital image data, replacing every pixel at coordinates corresponding to the monochrome pixels with white pixels; and for the monochrome digital image data, replacing every pixel at coordinates corresponding to the color pixels with white pixels.  The reason for doing so is more clearly define specified images and also improve quality of the combined image as well as creating a desired combined image.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forde US 2005/0269818 in view of Hornik et al US 2012/0196671 further in view of Tomczyk US 20120273576.
Regarding claim 8:  Forde teaches printing color and/or the monochrome image (the CMY and black text are combined and print on card 14 paragraph 0024)
Forde does not teach printing the color image and/or the monochrome image using drop on demand printing.
Tomczyk teaches printing image using drop on demand printing (paragraph 32 and 42).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Forde to include: printing the color image and/or the monochrome image using drop on demand printing.
The reason of doing so is to create high quality printed image (paragraph 42 Tomczky).
Claims 10,  13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forde US 2005/0269818 in view of Hornik et al US 2012/0196671 and Geurts et al US 20010055130.
Regarding claim 10.  Forde does not teaches wherein a) further includes applying print trapping for the color digital image data, and applying print trapping for the monochrome digital image data.
Geurts et al teaches further includes applying print trapping for the color digital image data, and applying print trapping for the monochrome digital image data.  (work on separated color (paragraph 0046-0047), the separated ink color are C and Y and M and K or R and G and B (paragraph 0049-0050).  Each separated CMYK are stored in a d buffer and separately go through trapping process using fig. 9 (paragraph 0073), and are separated and trapped (paragraph 0086).  Paragraph 20 further teaches what color the trapped pixel is to be changed into is provided by a user and can include white (paragraph 70).  Examiner views the C separated image as color digital image (or Y separated or M separated) and the K separated color image as monochrome (black and white) digital image.)
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Forde to include: wherein a) further includes applying print trapping for the color digital image data, and applying print trapping for the monochrome digital image data.
The reason for doing so is to achieve desired shape and look of an image by defining edges and identifying pixels to create a high quality printed image.
Forde does not teach wherein the card comprises a financial card having at least one of a magnetic stripe and integrated circuit chip.
Hornik et al teaches wherein the card comprises a financial card having at least one of a magnetic stripe (magnetic strip 106 is linked to a wagering account paragraph 0025).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Forde to include: wherein the card comprises a financial card having at least one of a magnetic stripe.  The reason for doing so is for security of users information and can be easily detectable with secure ID machine.

Regarding claim 13:  Forde does not teach wherein the card comprises a financial card having at least one of a magnetic stripe and integrated circuit chip.
Hornik et al teaches wherein the card comprises a financial card having at least one of a magnetic stripe (magnetic strip 106 is linked to a wagering account paragraph 0025).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Forde to include: wherein the card comprises a financial card having at least one of a magnetic stripe.  The reason for doing so is for security of users information and can be easily detectable with secure ID machine.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forde US 2005/0269818 in view of Hornik et al US 2012/0196671 and Geurts et al US 20010055130 and further in view of Xiao US 7991229.

Regarding claim 12: Forde US 2005/0269818 in view of Hornik et al US 2012/0196671 and Geurts et al US 20010055130  teaches the method of claim 10, wherein applying print trapping for the monochrome digital image data.  Geurts teaches color images (CMY paragraph 47-48) neighboring monochrome image (K, paragraph 47-48).
Forde does not teach for each color pixel in the source digital image, determining if there are neighboring monochrome pixels; 
if there are neighboring monochrome pixels, the color pixel is changed to a monochrome pixel and added to the monochrome digital image data.
Xiao teaches to determine neighboring pixels (715, fig. 7, claim 3 and 15) the color pixel is changed to average of neighboring pixels (claim 3 and 15).
Therefore, it would have been obvious to a person with ordinary skill in the art to have each color pixel in the source digital image, determining if there are neighboring pixels and change the color of the color pixel to its average neighboring color.  The reason of doing so would have generated a high quality image by reducing artifacts.
Note:  in the situation that the neighboring pixels are monochrome pixels, after modification, the color image pixel will be changed to average of monochrome pixels which is still monochrome pixels.



Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forde US 2005/0269818 in view of Hornik et al US 2012/0196671 and Geurts et al US 20010055130 and further in view of Jordan US 20130235394.
Regarding claim 14, Forde teaches that card 10 can be an identification card, a driver's license, a credit card or the like (paragraph 0022). 
Forde does not explicitly teach that the card comprises of a plastic card.   
Jordan teaches the card are made with plastic card (paragraph 0001).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Forde to include: the card comprises of a plastic card.  The reason of doing so would have allowed to produced card to be very light to carry and durable.
Regarding claim 15, Forde teaches wherein the source digital image contains two or more of a background image, a card issuer name, a card issuer logo, a personal account number, a cardholder name, an expiration date, a payment network name, and a payment network logo (fig 1, paragraph 0023).



Allowable Subject Matter
Claims 9 and 11 are allowed.
Regarding claim 9, The prior art references of Forde and Hornik et al teach:
Forde teaches method of printing on a surface of a card or a passport in a card or passport printing mechanism (paragraph 0022, 0024), the method comprising:
Forde teaches b) sending the color digital image data and the monochrome digital image data to the card or passport printing mechanism, and printing a color image on the surface of the card or the passport using the color digital image data (CMY, paragraph 24) and printing a monochrome image (text is typically black, paragraph 0024) on the surface of the card or the passport using the monochrome digital image data, wherein the color image and the monochrome image produce a combined image on the surface (paragraph 0024).
Hornik et al teach a) generating color digital image data from color pixels of a source digital image and monochrome digital image data from monochrome pixels of the source digital image (e-paper displays black and white images and can display color images which corresponds to pixels 303 paragraph 0029 and 0031);
Forde or Hornik et al fail to teach for the color digital image data, determining if red, green, blue (RGB) values of each pixel of the source digital image are substantially equal, and for every pixel of the source digital image where the RGB values are substantially equal, replacing every pixel with equal RGB values with a white pixel; and

for the monochrome digital image data, replacing every pixel at coordinates corresponding to the replaced pixels in 1) with grey pixels.
Regarding claim 11, The prior art references of Forde and Hornik et al teach:
Forde teaches method of printing on a surface of a card or a passport in a card or passport printing mechanism (paragraph 0022, 0024), the method comprising:
Forde teaches b) sending the color digital image data and the monochrome digital image data to the card or passport printing mechanism, and printing a color image on the surface of the card or the passport using the color digital image data (CMY, paragraph 24) and printing a monochrome image (text is typically black, paragraph 0024) on the surface of the card or the passport using the monochrome digital image data, wherein the color image and the monochrome image produce a combined image on the surface (paragraph 0024).
Hornik et al teach a) generating color digital image data from color pixels of a source digital image and monochrome digital image data from monochrome pixels of the source digital image (e-paper displays black and white images and can display color images which corresponds to pixels 303 paragraph 0029 and 0031);
Forde or Hornik et al fail to teach wherein applying print trapping for the color digital image data comprises: for each monochrome pixel in the source digital image, determining if there are neighboring color pixels; if there are neighboring color pixels, add the monochrome pixel to the color digital image data; and if there are not neighboring color pixels, change the monochrome pixel to a white pixel.


2020


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.


Michael Burleson
Patent Examiner
Art Unit 2673


/Michael Burleson/
March 23, 2021
Examiner, Art Unit 2673

/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675